PER CURIAM.
Appellants argue the Volusia County Hospital, which settled with the ap-pellee in exchange for a release from liability, is a joint tortfeasor, so that Section 768.041(2), Florida Statutes (1975) is applicable and requires a set-off from the jury verdict rendered against appellants the amount of the release executed to the hospital. The determination of whether two or more persons are joint wrongdoers is one of fact dependent upon circumstances of the particular case. Louisville and N. R. Company v. Allen, 67 Fla. 257, 65 So. 8 (1914); Hudson v. Weiland, 150 Fla. 523, 8 So.2d 37 (1942). The appellants have not, and cannot, point to facts reflected in this limited record showing the damages incurred by the wrongdoers cannot be apportioned. The final judgment is, therefore
AFFIRMED.
ERVIN, Acting C. J., MELVIN, J. and NIMMONS, RALPH W., Jr., Associate Judge, concur.